Citation Nr: 9924258	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
April 1971, receiving a discharge under conditions other than 
honorable.  However, his eligibility for VA benefits is based 
on his service from November, 10 1966 to November 9, 1969, 
the obligated period of service at the time of his original 
enlistment.  This appeal arises from an August 1992 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (ROIC) which denied an increased 
evaluation for the veteran's service-connected PTSD, 
evaluated as 30 percent disabling.  By a rating action dated 
in February 1995, the 30 percent rating assigned to PTSD was 
increased to 50 percent, effective June 1992.  A temporary 
total hospitalization rating under 38 C.F.R. § 4.29 was 
assigned in a June 1996 rating, from February 15, 1996 to the 
end of March 1996.  Thereafter, the prior 50 percent rating 
was continued.  In a September 1998 rating decision, the 50 
percent rating assigned to PTSD was increased to 70 percent, 
effective June 1992.

In a statement received in October 1993, the veteran 
indicated that he wished to appear for a personal hearing at 
the ROIC before a member the Board of Veterans' Appeals 
(Board).  A hearing was therefore scheduled for May 11, 1999.  
However, the veteran failed to appear for said hearing.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1998), and 4.129, 4.130, 
Diagnostic Code 9411 (Regulations in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for PTSD in June 
1986.  A 30 percent disability was assigned.

In a statement received in June 1992, the veteran reported 
that the symptoms of his PTSD had worsened.  He said he 
suffered from frequent nightmares.  He maintained he was also 
experiencing flashbacks with greater frequency, and that he 
was becoming more irritable.  

Treatment records from the Broad and Cherry VA Outpatient 
Center (VAOC) dated from October 1991 to February 1992 
reflect that the veteran received therapy for his PTSD on a 
weekly basis.  During this period, he was noted to have 
endorsed symptoms of hyper-vigilance, frequent nightmares, 
and insomnia.  He was also reported to be unemployed and 
living with his fiancé.

An April 1991 report from the social work services indicated 
that the veteran had been referred to the PTSD clinic of the 
Coatesville VA Medical Center (VAMC).  At that time, the 
veteran stated that he was currently employed on a part-time 
basis with the Board of Education.  He said he was a 
substitute non-teaching assistant, and that he had held said 
position since 1984.  He further reported that he had had 
three (3) jobs since his discharge from service, but that, 
during this time, he was unemployed for a total of eight (8) 
years.  He said his longest period of unemployment was six 
(6) years.  The veteran complained of sleep disturbances 
which included nightmares several times a week.  He stated 
that he slept less than four (4) hours a night.  He also 
endorsed having intrusive memories, hallucinatory 


flashbacks, anxiety, an exaggerated startle response, hyper-
vigilance, impaired memory, and poor concentration.  He 
denied suicidal ideation.  The examiner noted that the 
veteran had a history of alcohol dependence and treatment for 
the same.

In October 1993, the veteran was afforded a personal hearing 
before a hearing officer at the ROIC.  He said he suffered 
from frequent nightmares and flashbacks.  He reported that he 
spent most of the day watching television or going for short 
walks.  He said he had a couple of friends, but that he 
generally did not talk to people.  The veteran testified that 
he was unemployed.  He stated that he had last worked in 1992 
for the Board of Education as a substitute non-teaching 
assistant, but that he had quit due to the stress he 
experienced from the job.  He indicated he had had a few 
part-time jobs since that time.  He said he played the guitar 
for enjoyment.

Outpatient treatment records from the Coatesville VAMC dated 
from June 1992 to October 1993 were associated with the 
veteran's claims folder.  Again, those show that the veteran 
received counseling for his PTSD.  His inability to obtain 
and/or retain gainful employment was referenced.

The veteran was afforded a VA psychiatric examination in 
January 1995.  He reported that he had been working for the 
Board of Education as a non-teaching assistant since 1984.  
In this regard, he said he had been called into work for a 
total of three (3) days in 1994.  He maintained that he could 
not find another job.  He complained of sleeping problems, 
irritability, flashbacks, and depression.  He denied 
hallucinations.  However, ideas of persecution were elicited.  
The veteran was oriented but his memory was poor.  His 
judgment and insight were fair.  He appeared rather 
disheveled, poorly nourished, and emaciated.  The diagnosis 
was chronic PTSD.  He was assigned a Global Assessment of 
Functioning (GAF) of 50.  The examiner noted that the 
veteran's claims folder was unavailable for review.

In February 1996, the veteran was admitted to the nine (9) 
week inpatient PTSD program at the Coatesville VAMC.  He was 
given an initial diagnosis of PTSD 


based on his self-reported symptoms of nightmares, sleep 
disturbances, irritability, anger, depression, detachment 
from others, and distress and avoidance of reminders of war 
experiences.  He was eventually discharged due to violating 
the ward rules by using alcohol while in the PTSD program.  
At discharge, he indicated that he was highly motivated to 
continue outpatient therapy though the Philadelphia VAMC.  
The veteran was diagnosed, in pertinent part, as having PTSD 
and alcohol dependence.  His was assigned a GAF of 50.  The 
examiner opined that the veteran could return to his pre-
hospitalization employment status.

In March 1997, the veteran underwent an evaluation to 
determine whether he was eligible to receive Chapter 31 
(vocational rehabilitation) benefits.  He said he worked for 
the school district doing non-teaching assistant security.  
He reported that he had been working in this capacity on a 
substitute basis since 1985.  He stated he was responsible 
for patrolling the hallways in various schools while making 
certain that students went to their classes and preventing 
fights, theft, and vandalism.  The veteran indicated that he 
enjoyed working around children.  He said he worked on an 
intermittent and irregular basis because of the substitute 
nature of the position.  He remarked that he had been offered 
a permanent position but that he had turned down the offer 
because he felt would be unable to handle the job and his 
schedule to receive therapy for his PTSD.  In this regard, 
the veteran stated that he received group and individual 
therapy on a weekly basis.  He indicated that he liked to be 
able to keep his appointments and not have any kind of work 
that would interfere with his treatment.  Despite taking 
several types of medication, he said he continued to 
experience frequent flashbacks, sleeping problems, and an 
exaggerated startle response.  The examining psychologist 
found that the veteran was entitled to Chapter 31 benefits, 
but that it was medically infeasible for utilization of them.  

In an attached memorandum to the ROIC dated in March 1997, 
the psychologist elaborated on his findings by stating that 
the veteran very definitely had "serious and severe 
impairment in social, work, and personal situations."  He 
therefore found that the veteran was "unemployable."  He 
also said the veteran was a lonesome and lonely man who was 
simply existing in life and not living.

The veteran was afforded another VA psychiatric examination 
in March 1997.  He said he experienced nightmares and 
intrusive thoughts on a daily basis.  He stated he avoided 
anything that reminded him of his Vietnam experiences.  He 
had significant emotional numbing and social isolation.  He 
also endorsed frequent flashbacks, auditory hallucinations, 
paranoid delusions, depression, psychomotor agitation, poor 
sleep, and concentration problems.  The veteran specifically 
denied having symptoms of an obsessive compulsive disorder.  
He reported that he no longer had any interest in playing the 
guitar.  

On mental status examination, the veteran's speech was normal 
in tone, volume, and rate.  He was calm and cooperative 
throughout the interview.  His mood was depressed and his 
affect was restricted.  His thought content was remarkable 
for auditory hallucinations and paranoid delusions.  He 
denied suicidal or homicidal ideation.  The assessment was 
PTSD, major depressive disorder, and alcohol dependence in 
remission.  The veteran was assigned a GAF of 40.  The 
examiner noted in an April 1997 addendum that the veteran's 
depressive disorder was secondary to his PTSD, and that his 
GAF of 40 was due totally to his PTSD.

In an effort to further develop the claim on appeal, the ROIC 
asked that the Philadelphia VAMC forward the veteran's 
complete outpatient treatment records.  The Philadelphia VAMC 
responded in December 1997 that the veteran's treating 
physician did "not keep daily notes," and that, in lieu 
thereof, the doctor had prepared a summary.  The veteran's 
treating physician reported in November 1997 that the veteran 
had a severe case of PTSD.  Of note, he indicated that the 
veteran was able to work "only part-time and sporadically, 
and then only when virtually alone."  The physician said 
this was due to the symptoms of the veteran's PTSD to include 
sensitivity to crowds and authority and concentration and 
attention problems.

The veteran was given another VA psychiatric examination in 
May 1998.  He reported that he was married and had been 
unemployed since 1990.  Again, he 


complained of frequent nightmares and flashbacks, an 
exaggerated startle response, anxiety, irritability, social 
avoidance, and hyper-vigilance.  He was neatly dressed in 
weather appropriate clothing.  His speech was normal in rate 
and spontaneity.  Thoughts were logical and goal directed.  
While he feared that someone would hurt him, the veteran 
denied delusions.  He endorsed passive suicidal ideation.  He 
was oriented to person, place, and time.  His mood was stated 
as depressed.  His affect was appropriate.  The veteran's 
recent and remote memories were intact.  His judgment seemed 
to be impaired.  The diagnosis were chronic, delayed PTSD.  
He was assigned a GAF of 45.

As referenced above, a 70 percent disability rating for the 
veteran's service-connected PTSD was granted in September 
1998.  The ROIC determined that the veteran's PTSD was 
serious, but that his condition did not warrant a 100 percent 
evaluation.  The ROIC found the evidence of record showed the 
veteran maintained employment as a non-teaching assistant, 
and that he had turned down a permanent position due to 
scheduling problems.  As such, the ROIC concluded that the 
veteran was employable.  Noting that the criteria for 
evaluating psychiatric disorders had been revised, and that 
said revisions went into effect in November 1996, the ROIC 
indicated that a higher evaluation for PTSD under said 
criteria was unwarranted.  The veteran was mailed a 
supplemental statement of the case which cited the old and 
new criteria used in evaluating psychiatric disorders.

II.  Analysis

The first inquiry must be whether the veteran has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran 


in the instant case has stated a well-grounded claim.  
Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the 


basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130.  

The veteran is currently assigned a 70 percent disability 
rating for PTSD.  Under the provisions of 38 C.F.R. 
Diagnostic Code 9411, considered in the evaluation of 
psychoneurotic disorders at the time the veteran initiated 
his appeal, a 70 percent rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  
38 C.F.R. §  Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent is met, a 100 percent 
evaluation rating shall be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The record in this case reflects that for several years, the 
veteran has been in receipt of regular psychiatric treatment.  
In addition, the veteran's condition has been described as 
severe by his treating  psychologist and several VA 
examiners.  There has also been a consensus that the 
veteran's PTSD has rendered him virtually unemployable.  In 
that regard, a VA psychologist specifically indicated that 
the 


veteran's PTSD had caused serious and severe impairment in 
social, work, and personal situations, and that he was 
considered to be unemployable.  Moreover, the May 1998 VA 
examination report indicated that the veteran's GAF was 45, 
which is indicative of, among other things, serious 
impairment in several areas, such as work, family relations, 
or mood, and an example of which is an inability to keep a 
job due to psychiatric impairment.  (See American Psychiatric 
Association: Quick Reference to the Diagnostic Criteria from 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition. Washington, DC, American Psychiatric Association, 
1994.)  The Board recognizes the fact that the veteran works 
part-time and sporadically as a non-teaching assistant, and 
that he held this position for several years.  However, this 
intermittent and irregular employment does not negate the 
overall impression that the veteran's PTSD prevents him 
obtaining and/or retaining gainful employment.  

Thus, after reviewing the foregoing, the Board concludes that 
the veteran's service-connected PTSD has rendered the veteran 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating for PTSD have been met in 
this case.

In reaching this conclusion, the Board notes that the 
criteria to evaluate mental disorders were changed in 
November 1996.  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) held in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  In that regard, the RO considered both 
criteria in evaluating the veteran's claim and concluded that 
an evaluation in excess of 70 percent was not warranted under 
either.  Nonetheless, as the Board is granting a 100 percent 
disability evaluation under the old criteria, the Board finds 
that the veteran will not be prejudiced by failing to 
consider whether his disability would also warrant an 
increased rating under the new criteria.


ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a schedular 100 percent evaluation for PTSD 
is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

